DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed on 11/09/2019.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 04/08/2020 was filed before the mailing date of this Office Action.  The submission is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is/are being considered by the examiner.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7-9, and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Lai et al. - (US2009/0027858), in view of Fishley et al. - (US2012/0126387), hereinafter referred to as “Lai” and “Fishley” respectively.

Regarding Claim 1, Lai discloses (Figure 2) a heat sink (10), comprising 
a heat sink body (body formed by plural fins 14) having a plurality of stacked fins (14, stacked as shown in Figure 2); and 
a mounting base (12) including a first heat dissipation plate (120), a first surface (top surface, i.e. surface where fins 14 contact the base) of the first heat dissipation plate connected to a bottom of the heat sink body (per Paragraph 0017, where a bottom surface of flanges 140 of the fins 14 is soldered to the top surface of the base 12), and a second heat dissipation plate (124) provided on a second surface (lower surface of 120, i.e. surface of 120 from which 124 protrudes) of the first heat dissipation plate opposite to the first surface (as shown in Figure 2).
Lai teaches wherein the second heat dissipation plate is integrally formed with the first heat dissipation plate rather than being mounted to the first heat dissipation plate.
(Figure 4) a heat sink (430) comprising a plurality of fins (not individually labeled but as clearly shown in Figure 4, i.e. vertical column-like elements in Figure 4); a mounting base (not individually labeled but as clearly shown in Figure 4, i.e. horizontal solid base of the heat sink from which the fins protrude) in the form of a first heat dissipation plate (as shown in Figure 4) having a first surface (surface from which the fins protrude) and a second surface (lower surface of the base). In particular, Fishley teaches that a protrusion (535 in Figure 5 or 635 in Figure 6) can either be formed integrally on the second surface of the base (as shown in Figure 6, per Paragraph 0030, lines 1-2) or be mounted (as a separate plate) on the second surface of the base (as shown in Figure 5, per Paragraph 0030, lines 3-4) for the same purpose of allowing for contact with a heat source (405/505/605).
Therefore, when there are a finite number of identified, predictable solutions, i.e. to form the protrusion, i.e. the second plate, integrally with the first plate or separate from the first plate, a person of ordinary skill has a good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, i.e. efficient heat transfer, it is likely the product is not of innovation but of ordinary skill and common sense. In that instance, the fact that a combination was obvious to try might show it was obvious under 35 U.S.C. 103 (KSR Int’l Co. v. Teleflex Incl, 127 S. Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the effective filing date of the claimed invention, to modify Lai, by trying to employ the protrusion as a separate plate, as taught by Fishley, since choosing from a 
Additionally and as an alternative, it would have been obvious to one of ordinary skill in the art, at the time of the effective filing date of the claimed invention, to modify Lai, by employing the protrusion as a separate plate since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art.  See MPEP 2144.04 (V)(C).
Additionally and as an alternative, a skilled artisan would have recognize that employing the protrusion as a separate part would have allowed the heat sink to employ different materials between the first plate and the second plate as to balance heat transfer rate, thermal expansion coefficient between the heat source and the heat sink, and cost associated with the manufacture of the heat sink. Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Lai, by employing the protrusion as a separate part, for the purpose of allowing the heat sink to employ different materials between the first plate and the second plate as to balance heat transfer rate, thermal expansion coefficient between the heat source and the heat sink, and cost associated with the manufacture of the heat sink.  
Regarding Claim 2, Lai as modified teaches the heat sink of claim 1 and further teaches (Lai’s Figure 2) wherein the first heat dissipation plate and the second heat dissipation plate are each rectangular (as shown in Lai’s Figure 2).
Regarding Claim 3, Lai as modified teaches the heat sink of claim 2 and further teaches (as shown in the annotated Figure below) wherein a length (D2) of the second heat dissipation plate is less than a length (D1) of the first heat dissipation plate.

    PNG
    media_image1.png
    446
    807
    media_image1.png
    Greyscale

Portion of Lai's Figure 2, annotated by Examiner

Regarding Claim 4, Lai as modified teaches the heat sink of claim 2 and further teaches (as shown in the annotated Figure above) wherein a width (D2) of the second heat dissipation plate is less than a width (D1) of the first heat dissipation plate.
Regarding Claim 7, Lai as modified teaches the heat sink of claim 1 and further teaches (Lai’s Figure 1) wherein the second heat dissipation plate contacts an electronic module (32) and transfers a heat generated by the electronic module to the heat sink body (per Lai’s Paragraph 0016, lines 1-4).
Regarding Claim 8, Lai as modified teaches the heat sink of claim 1 and further teaches (Lai’s Figure 2) wherein a lower edge of each of the stacked fins has a folded edge (140).
Regarding Claim 9, Lai as modified teaches the heat sink of claim 8 and further teaches (Lai’s Figure 2) wherein the stacked fins are connected in sequence by the folded edge of each of the stacked fins (as shown in Lai’s Figure 2 and per Lai’s Paragraph 0017 since the lower surface of the flanges have a surface area identical to the surface area of plate 120).
Regarding Claim 12, Lai as modified teaches the heat sink of claim 1 but fails to teach wherein the first heat dissipation plate and the second heat dissipation plate are each made of an aluminum or an aluminum alloy material.
However, Fishley further teaches that the heat sink (which includes the material of the first plate, i.e. the base of the heat sink) and the protrusion may be formed of suitable thermally conductive material such as copper or aluminum (per Fishley’s Paragraphs 0024, 0027).
Therefore, it would have been obvious to one having ordinary skill in the art, at the time of the effective filing date of the invention, to select an aluminum or an aluminum alloy material for the material of the first heat dissipation plate and the second heat dissipation plate, as taught by Fishley, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. See MPEP 2144.07.
Regarding Claim 13, Lai discloses a housing assembly (assembly shown in Figure 1), comprising: 
(20, here the term “housing” is interpreted as something that surrounds something else, here 20 surrounds 32) having an accommodating chamber (chamber defined by opening in 226 where 32 is disposed upon final assembly as shown in Figures 1, 3 & 5) adapted to accommodate an electronic module (32), the accommodating chamber having an opening (226, Figure 3) in a top wall (224, Figure 3) of the housing; and 
a heat sink (10) including a heat sink body (body formed by plural fins 14) having a plurality of stacked fins (14, stacked as shown in Figure 2) and a mounting base (12) having a first heat dissipation plate (120) and a second heat dissipation plate (124), a first surface (top surface, i.e. surface where fins 14 contact the base) of the first heat dissipation plate connected to a bottom of the heat sink body (per Paragraph 0017, where a bottom surface of flanges 140 of the fins 14 is soldered to the top surface of the base 12), the second heat dissipation plate provided on a second surface (lower surface of 120, i.e. surface of 120 from which 124 protrudes) of the first heat dissipation plate opposite to the first surface (as shown in Figure 2), the heat sink disposed on the top wall of the housing (as shown in Figures 1 & 5) and the second dissipation plate extending through the opening and contacting the electronic module (as shown in Figures 1, 3 & 5 and per Paragraph 0021, lines 12-17, where the lower surface of tabs 122 abut against the top wall 224 of the housing and thus the protrusion 124 necessarily protrudes into the accommodating space as to contact the electronic module 32).

However, Fishley teaches (Figure 4) a heat sink (430) comprising a plurality of fins (not individually labeled but as clearly shown in Figure 4, i.e. vertical column-like elements in Figure 4); a mounting base (not individually labeled but as clearly shown in Figure 4, i.e. horizontal solid base of the heat sink from which the fins protrude) in the form of a first heat dissipation plate (as shown in Figure 4) having a first surface (surface from which the fins protrude) and a second surface (lower surface of the base). In particular, Fishley teaches that a protrusion (535 in Figure 5 or 635 in Figure 6) can either be formed integrally on the second surface of the base (as shown in Figure 6, per Paragraph 0030, lines 1-2) or be mounted (as a separate plate) on the second surface of the base (as shown in Figure 5, per Paragraph 0030, lines 3-4) for the same purpose of allowing for contact with a heat source (405/505/605).
Therefore, when there are a finite number of identified, predictable solutions, i.e. to form the protrusion, i.e. the second plate, integrally with the first plate or separate from the first plate, a person of ordinary skill has a good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, i.e. efficient heat transfer, it is likely the product is not of innovation but of ordinary skill and common sense. In that instance, the fact that a combination was obvious to try might show it was obvious under 35 U.S.C. 103 (KSR Int’l Co. v. Teleflex Incl, 127 S. Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)).

Additionally and as an alternative, it would have been obvious to one of ordinary skill in the art, at the time of the effective filing date of the claimed invention, to modify Lai, by employing the protrusion as a separate plate since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art.  See MPEP 2144.04 (V)(C).
Additionally and as an alternative, a skilled artisan would have recognize that employing the protrusion as a separate part would have allowed the heat sink to employ different materials between the first plate and the second plate as to balance heat transfer rate, thermal expansion coefficient between the heat source and the heat sink, and cost associated with the manufacture of the heat sink. Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Lai, by employing the protrusion as a separate part, for the purpose of allowing the heat sink to employ different materials between the first plate and the second plate as to balance heat transfer rate, thermal expansion coefficient between the heat source and the heat sink, and cost associated with the manufacture of the heat sink.  

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Lai in view of Fishley as applied to claim 1 above and further in view of Mennucci et al. - (US5777259), hereinafter referred to as “Mennucci”.

Regarding Claims 5-6, Lai as modified teaches the heat sink of claim 1 but fails to specifically teach wherein the second heat dissipation plate is attached to the second surface by a plurality of rivets as to claim 5 and wherein the second heat dissipation plate is welded on the second surface as to claim 6.
Fishley does however teach that the protrusion (i.e. the second plate) can be attached in different ways such as adhesives, fasteners, press fitting. The fact that Fishley does not particularly limit the fixing method between the first and second plates leaves it open to the skilled artisan to employ any appropriate means as to accomplish the thermal coupling between the first and second plates. In particular, Mennucci teaches that acceptable techniques for assembling heat exchanger parts include, but are not limited to riveting and welding (per Column 11, lines 12-17).
Therefore, when there are a finite number of identified, predictable solutions, i.e. to join the first and second plates via any appropriate method such as adhesives, fasteners, press fitting, rivets, welding, a person of ordinary skill has a good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, i.e. ensuring efficient heat transfer, it is likely the product is not of innovation but of ordinary skill and common sense. In that instance, the fact that a combination was obvious to try might show it was obvious under 35 U.S.C. 103 (KSR Int’l Co. v. Teleflex Incl, 127 S. Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)).
 as to claim 5 and by trying to weld the second heat dissipation plate on the second surface as to claim 6, since choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success, is within the abilities of one having ordinary skill. See MPEP 2143(I)(E).  

Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Lai in view of Fishley as applied to claim 8 above and further in view of Wu et al. - (US2008/0073069), hereinafter referred to as “Wu”.

Regarding Claim 10, Lai as modified teaches the heat sink of claim 8 but fails to teach wherein the lower edge of each of the stacked fins has a tab extending downward.
However, Wu teaches a heat sink (Figure 1) comprising a mounting base (10) from which a plurality of fins (20) extend. In particular, Wu teaches wherein the lower edge of each of the fins has a tab (23) extending downward (as shown in Figure 1), for the purpose of facilitating attachment of the fins to the base (per Paragraphs 0012-0013) while also providing an additional thermal path between the base and the fins, ultimately enhancing structural integrity and heat transfer efficiency of the heat sink.
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify Lai, by employing a 
Regarding Claim 11, Lai as modified teaches the heat sink of claim 10 and further teaches wherein the tabs of the stacked fins are arranged in a row (as shown in Wu’s Figure 1, i.e. rows of tabs 23 along a single fin or rows of tabs across adjacent fins).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Kim et al. - (US 5969949 A) - 19991019, teaches an interfitting heat sink and heat spreader slug.
Yamamoto et al. - (US 6082443 A) - 20000704, teaches a cooling device with heat pipe.
Lee et al. - (US 6089315 A) - 20000718, teaches a composite heat sink.
Lee et al. - (US 20010001416 A1) - 20010524, teaches a heat sink and method for making the same.
Chen - (US 20020024797 A1) - 20020228, teaches a heat dissipation device.
Kuo et al. - (US 6401810 B1) - 20020611
Wang et al. - (US 6607028 B1) - 20030819, teaches a positioning structure for heat dissipating fins.
Itabashi et al. - (US 20030184969 A1) - 20031002, teaches an electronic control unit.
Daniels et al. - (US 20030184981 A1) - 20031002, teaches a protective pot or container.
Ice - (US 20040027816 A1) - 20040212, teaches a modular cage with heat sink for use with pluggable module.
Ishimine et al. - (US 20040084764 A1) - 20040506, teaches a package structure, printed circuit board mounted with the same, electronic apparatus having the printed circuit board.
Bright et al. - (US 6749448 B2) - 20040615, teaches a transceiver module assembly ejector mechanism.
Huang - (US 6765799 B1) - 20040720, teaches a heat dissipating fins interlocking mechanism.
Tachibana et al. - (US 20040238946 A1) - 20041202, teaches a heat spreader and semiconductor device and package using the same.
Connors - (US 6966361 B2) - 20051122, teaches a bi-level heat sink.
Wang et al. - (US 20050270741 A1) - 20051208, teaches a large-area planar heat dissipation structure.
Otsuki et al. - (US 20070147002 A1) - 20070628
Ito et al. - (US 20070177355 A1) - 20070802, teaches a heat sink, electronic device, and tuner apparatus.
Pirillis et al. - (US 7355857 B2) - 20080408, teaches a heat sink gasket.
Wu et al. - (US 20080192427 A1) - 20080814, teaches a heat dissipation assembly.
Wayman et al. - (US 20090034204 A1) - 20090205, teaches an apparatus for transferring heat from a heat spreader.
Chuang - (US 20100232108 A1) - 20100916, teaches a heat dissipation structure.
Huang - (US 20100263850 A1) - 20101021, teaches a heat sink.
Peeters - (US 20100276114 A1) - 20101104, teaches a heat exchanger.
Cheng - (US 20110267771 A1) - 20111103, teaches a heat sink type module.
Wayman. - (US 8051896 B2) - 20111108, teaches an apparatus for spreading heat over a finned surface.
Chen - (US 20110315366 A1) - 20111229, teaches a heat sink and method for manufacturing the same.
Chang et al. - (US 20120018137 A1) - 20120126, teaches a heat-dissipating assembly.
Lee - (US 20120126280 A1) - 20120524, teaches a light emitting device and light unit using the same.
Chen et al. - (US 20120145374 A1) - 20120614
Yuan et al. - (US 20120318481 A1) - 20121220, teaches a heat dissipation device.
Del-Prete et al. - (US 8345445 B2) - 20130101, teaches a heat sink assembly for a pluggable module.
Xiao et al. - (US 20130048251 A1) - 20130228, teaches a heat dissipation device incorporating heat spreader.
Phillips et al. - (US 8449331 B2) - 20130528, teaches a cage and connector cover for a receptacle assembly.
Lima - (US 8535787 B1) - 20130917, teaches a heat sinks having a thermal interface for cooling electronic devices.
Lin et al. - (US 20130299154 A1) - 20131114, teaches a thermal module and manufacturing method thereof.
Huang - (US 8857502 B2) - 20141014, teaches a vapor chamber having heated protrusion.
Henry et al. - (US 8879267 B2) - 20141104, teaches a transceiver assembly.
Skepnek et al. - (US 8885342 B2) - 20141111, teaches a thermal management for electronic device housing.
Chen et al. - (US 9137928 B2) - 20150915, teaches a planar heat dissipation structure and electronic device utilizing the same.
Wakana et al. - (US 20150289357 A1) - 20151008
Yamada - (US 20160284624 A1) - 20160929, teaches a heat sink structure, semiconductor device and heat sink mounting method.
Meyer et al. - (US 20170110411 A1) - 20170420, teaches a heat sink of a metallic shielding structure.
Wu et al. - (US 9696506 B2) - 20170704, teaches a connector housing assembly and connector having the same.
Lin et al. - (US 9939858 B2) - 20180410, teaches an electronic device.
Yang et al. - (US 9980411 B2) - 20180522, teaches a connector, connector assembly and apparatus.
Su et al. - (US 10069248 B2) - 20180904, teaches a connector housing with heat dissipation structure.
Lin - (US 20190003775 A1) - 20190103, teaches an anti-bending heat dissipation module.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE O. CLASS-QUINONES whose telephone number is (571)270-0199.  The examiner can normally be reached on Monday - Friday 5:30am - 2:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Jianying Atkisson or any of the art unit supervisors, Frantz Jules, Len Tran 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOSE O CLASS-QUINONES/
Examiner, Art Unit 3763

/JIANYING C ATKISSON/Supervisory Patent Examiner, Art Unit 3763